Citation Nr: 1142578	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-42 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a psychiatric disorder, to include depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the issue of service connection for depression under the broader characterization of service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As explained in more detail below, the Board grants the Veteran's application to reopen the previously denied claim of entitlement to service connection for multiple sclerosis.  The reopened claim and the claims for service connection for a psychiatric disorder, bilateral hearing loss and tinnitus require additional development and are the subject of the remand appended to this decision.  The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for multiple sclerosis by an April 2005 rating decision. 

2.  The RO notified the Veteran of the April 2005 rating decision and of his appellate rights with regard to the decision, but he did not appeal the decision. 

3.  The evidence received since the April 2005 denial is neither cumulative, nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for multiple sclerosis. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition to reopen the claim for service connection for multiple sclerosis and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time. 

Analysis

The claim of entitlement to service connection for multiple sclerosis was denied in an April 2005 rating decision.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  As there was no timely appeal, the April 2005 denial of service connection is final.  Id.
 
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a). 

The Veteran's claim of service connection for multiple sclerosis was denied by the RO in April 2005 based on a lack of evidence that multiple sclerosis was incurred in or aggravated by active service and could not be presumed to have been incurred in service.  The present claim was initiated by the Veteran in May 2007. 

Evidence of record at the time of the April 2005 decision included only service treatment records.  The RO noted that the Veteran had not responded to the request for medical evidence.

Evidence received since the April 2005 rating decision includes VA treatment records dated from 2004 to 2007 and written statements made by the Veteran and his brother.  The VA treatment records show that the Veteran is currently diagnosed with multiple sclerosis.  Significantly, in his October 2009 substantive appeal, the Veteran argued that his multiple sclerosis actually began in 1977, but at that time he was misdiagnosed with a bad back but that his symptoms included paralysis from the waist down.  He indicated that his multiple sclerosis was not diagnosed until 1995 when a neurologist ordered an MRI which showed many scars from past lesions on his brain.  The Veteran's brother attested to the Veteran's treatment for his back in the summer of 1977 at Meadville Hospital.   

The VA treatment records reveal a current diagnosis of multiple sclerosis, a fact that was not established at the time of the prior decision.  In addition, the Veteran's and his brother's statements indicating that paralysis symptoms in 1977 may have been symptoms of multiple sclerosis suggest that he may have had symptoms during the presumptive period following the Veteran's discharge from military service.  Such evidence is presumed credible solely for the purposes of reopening the claim.  The recently received evidence, when considered with the previous evidence of record goes to the previously unestablished element relating to the Veteran's current disability and the presumptive period for entitlement to service connection.  After resolving all doubt in the Veteran's favor, the Board finds that the evidence received since the April 2005 RO decision is both new and material.  Accordingly, the claim is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for multiple sclerosis is reopened, and to this extent only the appeal is granted. 



REMAND

The Veteran's reopened claim of service connection for multiple sclerosis along with his claims of service connection for a psychiatric disorder, bilateral hearing loss and tinnitus warrant further development. 

The Veteran contends that his multiple sclerosis had its clinical onset within seven years after his separation from service.  Applicable regulations provide, in pertinent part, that where a Veteran had active service continuously for 90 days or more and multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011). 

VA medical treatment records reveal diagnoses of multiple sclerosis.  The Veteran contends that he exhibited symptoms of multiple sclerosis before it was diagnosed in 1995.  Specifically, he states that in 1977, he experienced paralysis from the waist down and that he was misdiagnosed with a bad back at Meadville Hospital.  However, the Board notes that in the November 2004 VA treatment record, the Veteran reported a history of hospitalization for "back injuries."  

Treatment records from Meadville Hospital are not of record and the RO/AMC should attempt to retrieve such records.  Also, the Veteran indicated that in 1995, a neurologist found that an MRI showed many scars from past lesions on his brain.  On remand, the Veteran should be asked to provide the name and address of the neurologist so that these records can also be associated with claims file.  Moreover, in a November 2004 VA treatment record, the Veteran reported that he was diagnosed with multiple sclerosis about 10 years ago at the University of Pennsylvania and that he subsequently moved to Maryland where he was treated by Drs. Hussain and David.  In addition, in his 2004 claim, he listed treatment by Dr.'s McClauin and Kahler in Franklin, Pennsylvania, the University of Pittsburgh hospital, and Dr. Prafil David (possibly Dr. Prafull Dave) in Frederick, Maryland.  Records of treatment from these providers are not in the claims file.  Such records should be requested on remand.

In short, the record reflects the Veteran reporting multiple instances of private treatment, but he has not previously responded to requests for information with fully completed authorization forms for VA obtain this information.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the only information available is an unsubstantiated lay statement of hospitalization for back complaints that the Veteran now argues was actually a misdiagnosis, it is imperative that he cooperate with attempts for VA to obtain the likely substantial amount of private treatment records from the earliest date possible.  He should provide as much information as possible concerning the names of the treatment providers or treatment facility and the address of those providers/facilities on the signed release forms.  

With respect to the claim for service connection for a psychiatric disorder, the medical evidence of records shows that the Veteran is currently diagnosed with adjustment disorder with depression, panic disorder without agoraphobia and generalized anxiety disorder. 

The Veteran contends that a psychiatric disorder was initially manifested in service.  The service treatment records show that in January 1972, he was seen in psychiatry with complaints of nervousness, anxiety, frustration, anger and loneliness.  He was diagnosed with schizoid personality and drug abuse, multiple, secondary to anxiety, depression, hostility and loneliness.  On discharge examination conducted in June 1973, the examiner noted that the Veteran had been diagnosed with a schizoid personality with multiple drug use in 1972.

In light of the evidence showing current psychiatric disorders as well as treatment for psychiatric related complaints during service, the Board finds that a VA examination is warranted to fully adjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder. 

With respect to the claim of service connection for bilateral hearing loss and tinnitus, the Veteran contends that he developed these disorders as a result of noise exposure in service.  The Veteran's DD Form 214 reflects that he was a radio operator in the Navy and that his duty assignment was aboard the USS Kitty Hawk.  Thus, it is possible the Veteran had some exposure to noise during service.  The record also reflects post service noise exposure included hunting.  A VA examination would be helpful in evaluating this claim.  38 C.F.R. § 3.159(c)(4).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The claims file includes VA outpatient treatment records from the Martinsburg VAMC dated through June 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for multiple sclerosis, a psychiatric disorder, and hearing loss.  In addition, the Veteran should be specifically asked to provide fully completed release forms for the following providers:  Meadville Hospital where he claimed he received treatment for a bad back in 1977; the neurologist who treated him 1995; the University of Pennsylvania hospital; Dr. Hussain and Dr. David (possibly Dr. Prafull Dave) in Frederick, Maryland; Dr.'s McClauin and Kahler in Franklin, Pennsylvania; and the University of Pittsburgh Hospital.  After securing the necessary and properly completed releases, the RO/AMC should request the records identified and associate them the claims file.  The Veteran should be notified of any unsuccessful attempts to obtain the records requested.

2.  The RO/AMC should obtain from the Martinsburg VA Medical Center all records of evaluation and/or treatment for the Veteran's multiple sclerosis, psychiatric disorder, bilateral hearing loss and tinnitus since June 2007.  The Veteran should be notified of any unsuccessful attempts to obtain the records requested.

3.  Schedule the Veteran for a VA mental disorders examination to determine the current nature of the Veteran's psychiatric disorder(s) and to obtain an opinion as to whether such a disorder is possibly related to service. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide the diagnoses for any psychiatric disorders identified. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that a current psychiatric disorder (other than a personality disorder) arose during service or is otherwise related to service.  A complete rationale for all opinions expressed must be provided. 

4.  Schedule the Veteran for a VA audiology examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss disability in either ear and/or tinnitus arose during service or is otherwise related to service, to include his occupational specialty as a radio operator on an air craft carrier.  A complete rationale for all opinions expressed must be provided, to include explaining the significance, if any, of the audiological findings on the separation examination when formulating his/her opinion.
 
5.  Then, after conducting any additional indicated development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


